United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AIR NATIONAL GUARD, Sacramento, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1287
Issued: March 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2011 appellant, through his attorney, filed a timely appeal from a March 7,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision
by OWCP. The last merit decision of record was OWCP’s July 29, 2009 decision. Because

1

The Board notes that appellant submitted additional evidence after OWCP rendered its March 7, 2011 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
2

5 U.S.C. § 8101 et seq.

more than 180 days elapsed between the last merit decision to the filing of this appeal, the Board
lacks jurisdiction to review the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 27, 2007 appellant, then a 46-year-old electronics integrated systems
mechanic, filed a notice of occupational exposure claim (Form CA-2) alleging that he developed
depression and was hospitalized on December 6, 2007 due to stress caused by a hostile work
environment and ongoing racial harassment.
In support of his claim, appellant submitted a November 28, 2007 informal Equal
Employment Opportunity (EEO) complaint. In this complaint, he made various allegations that
beginning in 2006, his coworkers made derogatory racial comments regarding African
Americans, Hispanics, and people of Jewish decent, though most statements alleged were not
directed at him. Appellant further alleged that in June 2007, Sergeant M.H. asked if he “jacked
off” and if he was gay. He stated that on October 29, 2007, Sergeant M.R. used the “N” word
during a morning meeting in the presence of appellant. Appellant stated that on November 20,
2010 he called in sick to work and received a telephone call from an unknown person who called
him by the “N” word. He reported that on November 21, 2007, he went to file an EEO
complaint and the EEO sergeant encouraged him to file an informal complaint instead.
In a December 1, 2007 Department of the Air Force interview, appellant’s supervisor,
Sergeant S.B., reported that he counseled Sergeant M.R. for the use of the “N” word who
apologized to appellant for the incident. Sergeant S.B. stated that appellant’s work began to
decline and he began calling in sick more.
In medical reports dated December 6 to 12, 2007, Dr. Rona Hu, Board-certified in
psychiatry, reported that appellant was admitted to the hospital for danger to self for a possible
suicidal ideation. Appellant described incidents where he was harassed and intimidated at work
and felt threatened by comments his coworkers made. He also stated that he felt uncomfortable
by racist comments made at work and that he was discouraged from filing an EEO complaint.
Dr. Hu diagnosed depression and noted possible paranoia associated with racial discrimination at
work.
By letter dated December 6, 2007, the Department of the Air Force temporarily assigned
appellant to a different station to reduce the stress and tension with other avionics personnel who
may have been involved in the pending EEO action.

3

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

2

By letter dated December 12, 2007, Dr. Amit Etkin, Board-certified in psychiatry,
reported that appellant was excused from work due to medical concerns until
December 31, 2007.
By letter dated January 5, 2008, appellant was informed that his enlistment expired on
March 28, 2008 and he would not be reenlisted in the maintenance squadron.
On February 28, 2008 appellant filed a formal complaint of discrimination and
harassment in the workplace essentially alleging many of the same complaints from his
November 28, 2007 informal complaint. He recounted events after he filed his EEO complaint
on November 21, 2007 and alleged that he was harassed, intimidated and criticized by coworkers
for filing the EEO complaint. Appellant reported that the stress and harassment from work
caused him to drive to Stanford University Medical Center where he was involuntarily admitted
for six days. He also made general allegations that he was isolated, unfairly blamed, intimidated
and harassed for filing an EEO grievance.
By letter dated February 29, 2008, Dr. Paul T. Guillory, a treating psychologist, reported
that appellant was admitted to Stanford Medical Center from December 6 to 12, 2007 for suicidal
thoughts due to feeling unsafe at work because of threats received from coworkers. Appellant
stated that he had been subjected to a number of racist comments and racial slurs at his work site.
Dr. Guillory noted that appellant had been disabled due to emotional stress since December 6,
2007 and diagnosed anxiety disorder.
By letter dated February 29, 2008, Dr. Justin Simon, Board-certified in psychiatry,
reported that appellant experienced workplace racially driven harassment and diagnosed him
with generalized anxiety disorder. Dr. Simon noted that appellant’s story had a ring of truth and
his account of the workplace harassment was internally consistent.
Appellant submitted other records of his EEO complaint which noted his allegations of
sexual harassment and racial discrimination due to comments from his coworkers. The reports
included interviews from appellant’s coworkers and EEO memorandums. In the February 7,
2009 EEO informal complaint summary, Lieutenant K.C. reported that appellant’s allegations
were embellished and that he was not discriminated against or harassed in the workplace.
In a June 3, 2008 EEO memorandum, appellant’s claims were dismissed for failing to
state a claim of discrimination and harassment.
By decision dated July 29, 2008, OWCP denied appellant’s claim finding that his
emotional condition did not occur in the performance of duty. It noted that he did not establish a
compensable factor of employment and that none of the claimed incidents were found to be
directed at appellant but rather involved conversations taking place between other people which
appellant overheard.
On August 25, 2008 appellant requested an oral hearing before the Branch of Hearings
and Review. In support of his request, he resubmitted EEO documents described above in
addition to an EEO counseling report and a narrative statement regarding his allegations.
Appellant also submitted a December 17, 2008 Department of Defense Investigation transcript

3

deposing himself and Shop Chief Sergeant R.F. His testimony repeated many of the allegations
previously discussed.
At the January 21, 2009 hearing, appellant repeated his previously stated allegations of
workplace harassment and discrimination. He further stated that he had yet to receive a final
decision on his EEO claim and would be submitting additional evidence.
By decision dated July 29, 2009, OWCP affirmed the July 29, 2008 decision for failing to
establish any compensable factors of employment.
On July 29, 2010 appellant, through his attorney, requested reconsideration of OWCP’s
decision. He submitted evidence previously of record.
By letter dated March 20, 2010, appellant requested an extension regarding his OWCP
claim because his EEO Commission hearing had been rescheduled for May 3 and 6, 2010. He
provided an order from the EEO Commission setting the new hearing date.
Appellant submitted an August 4, 2009 transcript for the deposition of Sergeant G.F., a
Military Equal Opportunity (MEO) officer who had investigated parts of appellant’s EEO
complaint. Sergeant G.F. testified about certain EEO procedures, responded to questions
regarding his investigation in appellant’s EEO claim and described the culture of the avionics
shop.
A September 9, 2009 transcript was also submitted for the deposition of Major C.W.,
another MEO officer. Major C.W. testified about her employment history, the processes of filing
an EEO complaint and the culture of appellant’s work environment. She further testified
regarding a conversation she had with appellant’s superior, Major Pratt in which she informed
him that rumors “are flying” that appellant was going to be fired. She testified that she told
Major Pratt that he should not take any actions that could be construed as retaliation.
Major C.W. also testified that she believed appellant was transferred to another unit and later
terminated in retaliation for filing an EEO complaint.
By decision dated March 7, 2011, OWCP denied appellant’s request for reconsideration
finding that he neither raised substantive legal questions nor included new and relevant evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.4 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements

4

D.K., 59 ECAB 141 (2007).

4

enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.5
ANALYSIS
The only decision before the Board on appeal is OWCP’s March 7, 2011 nonmerit
decision denying appellant’s application for reconsideration of OWCP’s July 29, 2009 decision
concerning the denial of his emotional condition claim on the grounds that the evidence was
insufficient to establish any compensable factors of employment. Because more than 180 days
elapsed between the date of OWCP’s most recent merit decision on July 29, 2009 and the filing
of appellant’s appeal on May 2, 2011, the Board lacks jurisdiction to review the merits of
appellant’s claim.6 The Board finds that the refusal of OWCP to reopen appellant’s case for
further consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a), was not an abuse
of discretion.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In his July 29, 2010 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not advance a new and relevant
legal argument. Appellant resubmitted his narrative statements alleging harassment and
discrimination which OWCP had already considered in its July 29, 2008 and July 29, 2009 merit
decisions. These arguments are not new and are repetitious of evidence already of record, and
therefore cumulative in nature. Evidence which repeats or duplicates evidence already in the
case record has no evidentiary value and does not constitute a basis for reopening a case.7
A claimant may obtain a merit review of an OWCP decision by submitting new and
relevant evidence. As noted, appellant resubmitted evidence previously considered. He also
submitted a request for an extension regarding his OWCP claim, an order from the EEO
Commission setting a new hearing date, an August 4, 2009 transcript for the deposition of
Sergeant G.F. and a September 9, 2009 transcript for the deposition Major C.W. The request for
extension of time and the order setting a new hearing date do not provide new and relevant
evidence relative to the allegations of this case.
The Board finds that the deposition transcripts are however new and relevant evidence.
These depositions presented factual testimony about the EEO process, the investigation
involving appellant’s claim and the overall culture of appellant’s work environment.
Furthermore, Major C.W. did directly address her discussion with Major Pratt regarding the
propriety of “firing” appellant, prior to his termination, and whether it could constitute retaliation
for filing an EEO complaint. Thus, this testimony is new, and is relevant in establishing a
compensable factor of employment by providing corroborative factual evidence or evidence
5

K.H., 59 ECAB 495 (2008).

6

20 C.F.R. § 501.3(e) requires that an application for review by the Board be filed within 180 days of the date of
OWCP’s final decision being appealed.
7

See A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Betty A. Butler, 56 ECAB
545 (2005).

5

documenting error on the part of his employer.8 The requirements for reopening a case for merit
review do not include the requirement that a claimant submit all evidence which may be
necessary to discharge appellant’s burden of proof. The claimant need only submit evidence that
is relevant and pertinent and not previously considered.9 If OWCP should determine that the
new evidence submitted lacks probative value, it may deny modification of the prior decision,
but only after the case has been reviewed on the merits.10
The Board accordingly finds that appellant did meet the requirements of 20 C.F.R.
§ 10.606(b)(2). Pursuant to 20 C.F.R. § 10.608, OWCP improperly denied merit review in the
March 7, 2011 decision.11 This case will therefore be remanded for merit review, to be followed
by an appropriate decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration.

8

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566, 572-73 (1991).

9

20 C.F.R. § 10.606(b)(2); see J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
10

Id. at § 10.607(a); see Robert G. Burns, 57 ECAB 657 (2006).

11

Sherry A. Hunt, 49 ECAB 467 (1998).

6

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further consideration
consistent with this opinion.
Issued: March 26, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

